Order entered May 1, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-00375-CV
                             No. 05-20-00377-CV

     IN THE BEST INTEREST AND PROTECTION OF E.P., Appellant

                  On Appeal from the Probate Court No. 3
                           Dallas County, Texas
           Trial Court Cause No. MED-20-80112 and MI-20-00463

                                  ORDER

      Before the Court is appellant’s unopposed second motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than May 6, 2020.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE